         Case 1:20-cv-01840-DLC Document 10 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 CHARLES MICHAEL KEE,                 :
                                      :
                      Plaintiff,      :                  20cv1840 (DLC)
                                      :
                -v-                   :                        ORDER
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                      Defendant.      :
                                      :
 ------------------------------------ X

DENISE COTE, United States District Judge:

     Charles Michael Kee filed this petition for return of

seized property on February 8, 2019, and did not pay the

required filing fees or seek waiver of those fees. 1           On March 3,

2020, the Court issued an order directing Kee to either pay the

fees or seek IFP status by filing an application to proceed in

forma pauperis (“IFP application”) and prisoner authorization.

On March 30, 2020, Kee submitted an IFP application, but he did

not submit a prisoner authorization. 2        An Opinion and Order of




     1 Kee filed this petition on in his closed criminal case in
February 2019. As explained below, Kee’s petition is properly
construed as a new civil action in equity. Accordingly, on
February 28, 2020 the petition was opened as a new civil case
and assigned the above-captioned civil docket number.
     2 A prisoner authorization directs the facility where the
prisoner is incarcerated to deduct the $350.00 filing fee from
the prisoner’s prison trust fund account in installments and to
send to this court certified copies of the prisoner’s account
statements for the past six months.
          Case 1:20-cv-01840-DLC Document 10 Filed 06/10/20 Page 2 of 2



May 4 granted Kee’s IFP application and directed him to submit a

prisoner authorization.        On May 18, Kee submitted his prisoner

authorization. 3      Accordingly, it is hereby

      ORDERED that the Government shall submit its response to

the February 2019 petition by July 10, 2020.

      SO ORDERED:

Dated: New York, New York
       June 10, 2020

                                                    DENISE COTE
                                           United States District Judge




      3   The May 18 authorization was received and docketed on May
28.
                                       2
